 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   United States of America,                 )
                                               )
 9              Plaintiff,                     )   No. CV 91-392-2-TUC-CKJ
                                               )
10   vs.                                       )
                                               )   ORDER FOR WRIT TO ISSUE FOR
11   Dennis Eugene Hearron,                    )   DENNIS EUGENE HEARRON (#03723-
                                               )   008)
12              Defendant.                     )
                                               )
13
            IT IS ORDERED a Writ of Habeas Corpus Ad Testificandum for Dennis Eugene
14
     Hearron (# 03723-008).
15
            IT IS FURTHER ORDERED the Clerk of Court is hereby instructed to issue a Writ
16
     of Habeas Corpus Ad Testificandum to the Warden, FCI Terre Haute, or his duly
17
     authorized Deputy, to bring Dennis Eugene Hearron, #03723-008, FCI Terre Haute, 4200
18
     Bureau Road North, Terre Haute, IN 47808, to the Evo A. DeConcini U.S. Courthouse,
19
     405 West Congress Street, Tucson, AZ 85701-5052, for evidentiary hearing before the
20
     Honorable Cindy K. Jorgenson, Courtroom 5C, on June 3, 2020, at 9:15 a.m. Mr.
21
     Hearron should be brought that day and remain available to testify until he is informed
22
     by the Court that he is no longer needed for evidentiary hearing. The evidentiary hearing
23
     is expected to last one-half (1/2) day.
24
            Upon completion of the need for Mr. Hearron’s presence at the evidentiary
25
     hearing, Dennis Eugene Hearron will be returned to the custody of FCI Terre Haute, 4200
26
     Bureau Road North, Terre Haute, IN 47808.
27
            IT IS FURTHER ORDERED the Clerk of Court shall provide a certified copy of the
28
 1   Writ of Habeas Corpus Ad Testificandum and a certified copy of the Order for Writ to Issue
 2   to counsel for Defendant. Counsel for Defendant shall provide the certified documents to
 3   FCI Terre Haute to facilitate the transportation of Dennis Eugene Hearron.
 4         IT IS FURTHER ORDERED the Clerk of Court shall provide a copy of the Writ of
 5   Habeas Corpus Ad Testificandum and a copy of this Order for Writ to Issue to the U.S.
 6   Marshals Service.
 7         DATED this 9th day of March, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -2-
